McMurray, Presiding Judge.
The defendant pleaded guilty to one count of forgery in the first degree and two counts of subornation of false swearing and was sentenced to 10 years on each count, with the sentences to run concurrently. The defendant filed this appeal pro se. Held:
1. The State’s attorney has filed a motion to dismiss this appeal arguing that “a guilty plea and sentence entered thereon waives the defendant’s right to appeal.” Under the particular facts and circumstances of the case sub judice this argument is without merit. A direct appeal from a conviction based on a guilty plea will lie “[w]here the question on appeal is one which may be resolved by facts appearing in the record . . .” Smith v. State, 253 Ga. 169 (316 SE2d 757). See Hunley v. State, 173 Ga. App. 485 (327 SE2d 861); and Davis v. State, 175 Ga. App. 52 (332 SE2d 668). In the case sub judice, the facts in the record enable this court to resolve the controlling issue raised on appeal. Consequently, the State’s motion to dismiss is not meritorious and is denied.
2. The defendant contends that his plea of guilty was not intelligently and voluntarily entered. We do not agree. “The [record and] transcript of the proceedings below reflects that the [defendant] was represented by counsel and was properly informed of his applicable rights and of the consequences of his plea. It also supports the trial court’s determination, made after careful inquiry, that the [defendant] entered his plea voluntarily and intelligently. See generally Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274) (1969); State v. Germany, 245 Ga. 326 (265 SE2d 13) (1980).” Hunley v. State, 173 Ga. App. 485, supra; Davis v. State, 175 Ga. App. 52, supra. Accordingly, the defendant’s conviction is affirmed.
3. Other issues raised by the defendant are either not supported by the record or are mooted by our holding in Division 2 of this opinion. See Taylor v. State, 169 Ga. App. 779 (315 SE2d 288). Further, *454we have conducted an examination of the record and transcript and find no other errors of any substance.
Decided September 9, 1986
Rehearing denied October 3, 1986
James R. Doby III, pro se.
Sam B. Sibley, Jr., District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.

Judgment affirmed.


Carley and Pope, JJ., concur.